Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 17, 2020

The Court of Appeals hereby passes the following order:

A20A1394. ABRAHAM LEE CRAIG v. THE STATE.

      On June 29, 2017, Abraham Lee Craig filed a pro se notice of appeal seeking
to appeal a January 7, 2013 order of the trial court. Pretermitting whether Craig had
a right of direct appeal here, we lack jurisdiction because his notice of appeal was not
timely filed.
      A notice of appeal must be filed within 30 days of the entry of an appealable
judgment. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is
an absolute requirement to confer appellate jurisdiction on this Court. Rowland v.
State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Craig’s notice of appeal was
untimely filed more than four years after entry of the order he seeks to appeal.
Accordingly, we lack jurisdiction over this appeal, which is hereby DISMISSED.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/17/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.